     SUSANA ALCALA WOOD, City Attorney (SBN 156366)
1    SEAN D. RICHMOND, Senior Deputy City Attorney (SBN 210138)
     srichmond@cityofsacramento.org
2    CITY OF SACRAMENTO
     915 I Street, Room 4010
3    Sacramento, CA 95814-2608
     Telephone: (916) 808-5346
4    Facsimile: (916) 808-7455

5    Attorneys for the CITY OF SACRAMENTO and MARCUS FRANK

6

7
                              UNITED STATES DISTRICT COURT
8
                             EASTERN DISTRICT OF CALIFORNIA
9
      YOLANDA FORD, individually, and as a          Case No.: 2:19-cv-01400-TLN-CKD
10    successor-in-interest to Decedent
      BRANDON SMITH; B.S., individually and         STIPULATION AND ORDER TO
11                                                  EXTEND RELEVANT CUT-OFF
      as a successor-in-interest to Decedent        DATES
12    BRANDON SMITH, by and through her
      Guardian ad Litem Keyanna Washington;
13    B.S.J., individually and as a successor-in-
      interest to Decedent BRANDON SMITH, by
14    and through his Guardian ad Litem Keyanna
      Washington; and I.S., individually and as a
15
      successor-in-interest to Decedent
16    BRANDON SMITH, by and through his
      Guardian ad Litem Keyanna Washington,
17
                     Plaintiffs,
18

19       vs.

20    CITY OF SACRAMENTO, a municipal
      corporation; COUNTY OF
21    SACRAMENTO, a municipal corporation;
      ANGELLE GARNER, individually; FNU
22
      MOSBY, individually; MARCUS FRANK,
23    individually; ELIZABETH
      ARMANDEREZ, individually; and DOES
24    1-100,
25                   Defendants
26

27

28

                                                1
                 STIPULATION AND ORDER TO EXTEND RELEVANT CUT-OFF DATES
1    TO: THE HONORABLE MAGISTRATE JUDGE CAROLYN K. DELANEY

2        IT IS HEREBY STIPULATED between the parties, by and through their respective

3    counsel of record that the discovery cut-off be extended.

4        The parties are in the process of meeting and conferring on discovery issues and need

5    additional time to complete discovery. In addition, the COVID-19 government orders have

6    caused to delay discovery.

7        It is stipulated between the parties, that the following cutoff dates be set:

8        FACT DISCOVERY CUT-OFF:                                     October 26, 2020

9        EXPERT WITNESS DESIGNATION:                                 December 28, 2020

10       SUPPLEMENTAL WITNESS DESIGNATION:                           January 25, 2021

11       NOTICE OF TRIAL READINESS:                                  March 1, 2021

12       DEADLINE FOR DISPOSITIVE MOTIONS:                           May 3, 2021

13   DATED: April 8, 2020 SUSANA ALCALA WOOD,
                                        City Attorney
14

15                                             By:    /s/ SEAN D. RICHMOND
16                                                    SEAN D. RICHMOND, ESQ.
                                                      Attorneys for CITY OF SACRAMENTO
17

18   DATED: April 8, 2020                             LAW OFFICE OF JOHN L. BURRIS

19
                                               By:    /s/ JAMES COOK
20
                                                      JAMES COOK, ESQ.
21                                                    Attorneys for Plaintiffs, YOLANDA FORD,
                                                      et al.
22

23   DATED: April 8, 2020                             LONGYEAR & LAVRA, LLP

24
                                               By:    /s/ NICOLE M. CAHILL
25                                                    NICOLE M. CAHILL, ESQ.
                                                      Attorneys for Defendant, COUNTY OF
26                                                    SACRAMENTO & ELIZABETH
                                                      AMANDEREZ
27

28      I, Sean D. Richmond, certify that I have permission to affix the signature of James Cook
     and Nicole M. Cahill to this document by email permission.
                                                     2
                  STIPULATION AND ORDER TO EXTEND RELEVANT CUT-OFF DATES
1                                             ORDER

2       Based on the stipulation of the parties to this action, and good cause appearing therefore,

3    IT IS HEREBY ORDERED that:

4       1.     Fact Discovery Cut-Off be extended to October 26, 2020;

5       2.     Expert Witness Designation be extended to December 28, 2020;

6       3.     Supplemental Expert Witness Disclosure Conference extended to January 25,

7              2021;

8       4.     Notice of Trial Readiness extended to March 1, 2021; and

9       5.     Deadline for Dispositive Motions extended to May 3, 2021.

10   DATED: April 8, 2020

11

12

13                                                      Troy L. Nunley
                                                        United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
                STIPULATION AND ORDER TO EXTEND RELEVANT CUT-OFF DATES
